Citation Nr: 1807948	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  10-47 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a left arm disability, to include as secondary to a cervical spine disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1973 to November 1977, from January 1978 to January 1980, and from April 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Roanoke, Virginia Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014.  The transcript is of record.

The matter was previously before the Board in May 2015 and again in June 2016.  On both occasions it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The most probative evidence of record shows the Veteran's cervical spine disability is etiologically related to service.

2. The most probative evidence of record shows the Veteran's left arm disability is etiologically related to his cervical spine disability.

CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a left arm disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim. However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his service connection claims.

Entitlement to service connection for a cervical spine disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran carries a current diagnosis of cervical radiculopathy, confirmed by EMG testing; hence, the first requirement enumerated above has been met.  The record shows the Veteran suffered an in-service motor vehicle accident in 1985, in the wake of which he has complained of neck and upper back pain.  

The Veteran has been afforded several VA examinations in connection with his claim.  The first, conducted in November 2015, confirmed the Veteran's cervical spine diagnosis.  However, the examiner opine that the disability was less likely than not related to service, based in part on the lack of treatment received in the in-service accident's immediate wake.  Finding this basis inadequate, a second VA examination was ordered; the examination was performed in July 2016.

The July 2016 VA examiner opined simply that the disability was "more likely than not...due to age and post service factors," although these factors were not listed.  The Board found this opinion wanting, and accordingly, sought an expert medical opinion from an orthopedist through the Veterans Health Administration.

That opinion was received in January 2018.  Based on a thorough review of the medical and other evidence of record, the expert orthopedist opined that the Veteran's cervical spine disability was a proximal result of his 1985 motor vehicle accident, reasoning that disabilities of the type from which the Veteran suffers are often associated with trauma, concluding that the cervical spine condition was more likely than not service-related.

The Board agrees, and finds the January 2018 expert opinion to constitute the most probative evidence of record on the question of etiology of the Veteran's cervical spine disability.  As such, the Board finds that service connection for a cervical spine disability is warranted.

Entitlement to service connection for a left arm disability, to include as secondary to a cervical spine disability

In order to prevail on a claim for entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the Veteran asserts that his left arm disability is etiologically related to his cervical spine disability.  The Board agrees.  The expert orthopedist who furnished the January 2018 medical opinion explained that the Veteran's left arm radicular symptoms began in the wake of his 1985 motor vehicle accident, and appear to related to his decreased cervical spine range of motion.  Hence, he concluded that the left arm disability "is the direct result of the cervical spine arthritis and degenerative disc disease."  

The Board finds this opinion to constitute the most probative evidence of record on the question of etiology of the Veteran's left arm disability.  As such, the Board finds that service connection for a left arm disability is warranted.


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a left arm disability is granted.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


